       Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 1 of 24




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

MARGO KLINE,                          )
                                      )
              Plaintiff,              )
                                      )
                  v.                  ) Civil Action No.
                                      ) 1:18-cv-01132-MHC-JSA
ATL HAWKS, LLC,                       )
                                      )
             Defendant.               )
                                      )

     DEFENDANT’S NOTICE OF INTENT TO SERVE SUBPOENAS

      Pursuant to Federal Rule of Civil Procedure 45(a)(4), ATL Hawks, LLC, by

and through its undersigned counsel, hereby provides notice that it will serve the

attached subpoenas directed to: (1) American Cancer Society; (2) Chabad Intown,

Inc.; (3) Spurs Sports & Entertainment; (4) Tampa Bay Rays Baseball; (5)

Technology Association of Georgia; (6) UCF Athletics Association, Inc.; and (7)

University Athletic Association on Tuesday, June 2, 2020.

      Respectfully submitted, this 29th day of May 2020.

                                            /s/Alisa P. Cleek
                                            Raanon Gal
                                            Georgia Bar No. 100281
                                            Alisa P. Cleek
                                            Georgia Bar No. 581063
      Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 2 of 24




TAYLOR ENGLISH DUMA LLP
1600 Parkwood Circle, Suite 200
Atlanta, Georgia 30339
Telephone: (770) 434-6868
Facsimile: (770) 434-7376
acleek@taylorenglish.com
rgal@taylorenglish.com

Counsel for Defendant ATL Hawks, LLC




                                   -2-
       Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 3 of 24




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

MARGO KLINE,                          )
                                      )
               Plaintiff,             )
                                      )
                  v.                  ) Civil Action No.
                                      ) 1:18-cv-01132-MHC-JSA
ATL HAWKS, LLC,                       )
                                      )
             Defendant.               )
                                      )

                            CERTIFICATE OF SERVICE

      I hereby certify that on May 29, 2020, I electronically filed the foregoing

DEFENDANT’S NOTICE OF INTENT TO SERVE SUBPOENAS using the

CM/ECF system, which will automatically send email notification of such filing to

the following attorney of record:

                               Amanda S. Thompson

                                     /s/Alisa P. Cleek
                                     Alisa P. Cleek
                                     Georgia Bar No. 581063
                                     acleek@taylorenglish.com

                                     Counsel for Defendant ATL Hawks, LLC
            Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 4 of 24

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                  UNITED STATES DISTRICT COURT
                                                       for the
                                            NORTHERN DISTRICT OF GEORGIA
                                                 ATLANTA DIVISION

MARGO KLINE,                                                    )
                                                                )
            Plaintiff,                                          )
              v.                                                )       Civil Action No. 1:18-CV-01132-MHC
ATL HAWKS, LLC,                                                 )
                                                                )
                     Defendant.                                 )

                SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                  OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:       American Cancer Society, Inc. (New York)
          C T Corporation System, Registered Agent
          289 S. Culver Street
          Lawrenceville, Georgia 30046

           Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below
the following documents, electronically stored information, or objects, and permit their inspection, copying,
testing, or sampling of the material:

Place:                                                                    Date and Time:
Alisa P. Cleek                                                            Tuesday, June 16, 2020 by 5:00 p.m. EST
Taylor English Duma LLP
1600 Parkwood Circle, Suite 200
Atlanta, Georgia 30339

          Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated
premises, land, or other property possessed or controlled by you at the time, date, and location set forth below,
so that the requesting party may inspect, measure, survey, photograph, test, or sample the property or any
designated object or operation on it.

Place:                                                                       Date and Time:


The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to
your duty to respond to this subpoena and the potential consequences of not doing so.

Date:     June 2, 2020
                                CLERK OF COURT


                                ______________________________ OR
                                   Signature of Clerk or Deputy Clerk Attorney’s signature

The name, address, e-mail, and telephone number of the attorney representing Defendant ATL Hawks, LLC, who issues or
requests this subpoena, is: Alisa P. Cleek, Esq.; Taylor English Duma LLP, 1600 Parkwood Circle, Suite 200, Atlanta,
Georgia 30339; Email: acleek@taylorenglish.com; Telephone: (770) 434-6868.
            Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 5 of 24

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

Civil Action No. 1:18-CV-01132-MHC


                                            PROOF OF SERVICE
            (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any) American Cancer Society, Inc. (New
York) on (date)June 2, 2020.

     I    served      the    subpoena        by     delivering         a     copy       to   the   named      person      as      follows
______________________________________________________________________________________________________
on (date) ____________________________ ; or

 I returned the subpoena unexecuted because ____________________________________ ; or

 other (specify):

         other (specify): American Cancer Society, Inc. (New York), C T Corporation System, 289
Culver Street, Lawrenceville, Georgia 30046-4805, via U.S. Certified Mail, Return Receipt Requested,
on June 2, 2020.

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of $
_______________.

My fees are $ 0.00 for travel and $ 0.00 for services, for a total of $0.00.

I declare under penalty of perjury that this information is true.

Date: June 2, 2020
                                                                _____________________________________________
                                                                Server’s signature


                                                                Shera L. Hayes, Paralegal
                                                                ______________________________________________________
                                                                Printed name and title


                                                                1600 Parkwood Circle, Suite 200, Atlanta, Georgia 30339
                                                                ______________________________________________________
                                                                Server’s address



Additional information regarding attempted service, etc:
          Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 6 of 24




                                        ATTACHMENT

       You are commanded to produce for inspection and copying no later than 5:00 p.m.,

Tuesday, June 16, 2020, records, documents and correspondence in your possession, custody or

control pertaining to the employment and/or potential employment of MARGO KLINE, Social

Security Number XXX-XX-5267 date of birth             /1984, at AMERICAN CANCER SOCIETY,

INC. (NEW YORK), and/or any of its agents, including, but not limited to: (1) employment

applications and resumes; (2) intake questionnaires; (3) interview notes; (4) notes reflecting offers

of employment; (5) documents regarding the extension of an offer of employment and acceptance

thereof, including that of electronic mail; (6) payroll records; (7) performance evaluations; (8)

documentation regarding any disciplinary action taken against MARGO KLINE; (9)

correspondence and/or letters of resignation from MARGO KLINE including that of electronic

mail; (10) non-privileged documentation regarding any administrative agency charges or lawsuits

filed by MARGO KLINE against AMERICAN CANCER SOCIETY, INC. (NEW YORK),

and/or any of its agents; (11) all non-privileged documents relating to any allegations of or charges

of discrimination and/or unlawful harassment, including but not limited to documents filed with any

court; and (12) time sheets or detailed clock in and clock out reports.



PLEASE NOTE:

In lieu of personally appearing with the requested documents at the physical address

indicated on the subpoena, it is requested that copies of the documents be emailed to

Alisa P. Cleek (acleek@taylorenglish.com), Taylor English Duma LLP, 1600 Parkwood

Circle, Suite 200, Atlanta, Georgia 30339 (Telephone: 770-434-6868).
            Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 7 of 24

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                  UNITED STATES DISTRICT COURT
                                                       for the
                                            NORTHERN DISTRICT OF GEORGIA
                                                 ATLANTA DIVISION

MARGO KLINE,                                                    )
                                                                )
            Plaintiff,                                          )
              v.                                                )       Civil Action No. 1:18-CV-01132-MHC
ATL HAWKS, LLC,                                                 )
                                                                )
                     Defendant.                                 )

                SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                  OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:       Chabad Intown, Inc.
          Eliyaho Schusterman, Registered Agent
          730 Ponce de Leon Ave.
          Atlanta, Georgia 30306

           Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below
the following documents, electronically stored information, or objects, and permit their inspection, copying,
testing, or sampling of the material:

Place:                                                                    Date and Time:
Alisa P. Cleek                                                            Tuesday, June 16, 2020 by 5:00 p.m. EST
Taylor English Duma LLP
1600 Parkwood Circle, Suite 200
Atlanta, Georgia 30339


          Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated
premises, land, or other property possessed or controlled by you at the time, date, and location set forth below,
so that the requesting party may inspect, measure, survey, photograph, test, or sample the property or any
designated object or operation on it.

Place:                                                                       Date and Time:


The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to
your duty to respond to this subpoena and the potential consequences of not doing so.

Date:     June 2, 2020
                                CLERK OF COURT


                                ______________________________ OR
                                   Signature of Clerk or Deputy Clerk Attorney’s signature

The name, address, e-mail, and telephone number of the attorney representing Defendant ATL Hawks, LLC, who issues or
requests this subpoena, is: Alisa P. Cleek, Esq.; Taylor English Duma LLP, 1600 Parkwood Circle, Suite 200, Atlanta,
Georgia 30339; Email: acleek@taylorenglish.com; Telephone: (770) 434-6868.
            Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 8 of 24

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

Civil Action No. 1:18-CV-01132-MHC


                                            PROOF OF SERVICE
            (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any) Chabad Intown, Inc. on (date)June 2,
2020.

     I    served      the    subpoena        by     delivering         a     copy       to   the   named      person      as      follows
______________________________________________________________________________________________________
on (date) ____________________________ ; or

 I returned the subpoena unexecuted because ____________________________________ ; or

 other (specify):

         other (specify): Chabad Intown, Inc., Attn: Eliyahu Schusterman, Registered Agent, 730
Ponce de Leon Ave., Atlanta, Georgia 30306,, via U.S. Certified Mail, Return Receipt Requested, on
June 2, 2020.

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of $
_______________.

My fees are $ 0.00 for travel and $ 0.00 for services, for a total of $0.00.

I declare under penalty of perjury that this information is true.

Date: June 2, 2020
                                                                _____________________________________________
                                                                Server’s signature


                                                                Shera L. Hayes, Paralegal
                                                                ______________________________________________________
                                                                Printed name and title


                                                                1600 Parkwood Circle, Suite 200, Atlanta, Georgia 30339
                                                                ______________________________________________________
                                                                Server’s address



Additional information regarding attempted service, etc:
           Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 9 of 24




                                       ATTACHMENT

       You are commanded to produce for inspection and copying no later than 5:00 p.m.,

Tuesday, June 16, 2020, records, documents and correspondence in your possession, custody or

control pertaining to the employment and/or potential employment of MARGO KLINE, Social

Security Number XXX-XX-5267 date of birth             /1984, at CHABAD INTOWN, INC., and/or

any of its agents, including, but not limited to: (1) employment applications and resumes; (2) intake

questionnaires; (3) interview notes; (4) notes reflecting offers of employment; (5) documents

regarding the extension of an offer of employment and acceptance thereof, including that of

electronic mail; (6) payroll records; (7) performance evaluations; (8) documentation regarding any

disciplinary action taken against MARGO KLINE; (9) correspondence and/or letters of resignation

from MARGO KLINE including that of electronic mail; (10) non-privileged documentation

regarding any administrative agency charges or lawsuits filed by MARGO KLINE against

CHABAD INTOWN, INC., and/or any of its agents; (11) all non-privileged documents relating to

any allegations of or charges of discrimination and/or unlawful harassment, including but not

limited to documents filed with any court; and (12) time sheets or detailed clock in and clock out

reports.



PLEASE NOTE:

In lieu of personally appearing with the requested documents at the physical address

indicated on the subpoena, it is requested that copies of the documents be emailed to

Alisa P. Cleek(acleek@taylorenglish.com), Taylor English Duma LLP, 1600 Parkwood

Circle, Suite 200, Atlanta, Georgia 30339 (Telephone: 770-434-6868).
           Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 10 of 24

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                  UNITED STATES DISTRICT COURT
                                                       for the
                                            NORTHERN DISTRICT OF GEORGIA
                                                 ATLANTA DIVISION

MARGO KLINE,                                                    )
                                                                )
            Plaintiff,                                          )
              v.                                                )       Civil Action No. 1:18-CV-01132-MHC
ATL HAWKS, LLC,                                                 )
                                                                )
                     Defendant.                                 )

                SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                  OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:       Spurs Sports & Entertainment
          Attn: Jamie Martinez
          1 AT&T Center Parkway
          San Antonio, Texas 78219

           Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below
the following documents, electronically stored information, or objects, and permit their inspection, copying,
testing, or sampling of the material:

Place:                                                                    Date and Time:
Alisa P. Cleek                                                            Tuesday, June 16, 2020 by 5:00 p.m. EST
c/o Kim Tindall & Associates
16414 San Pedro Ave., Suite 900
San Antonio, Texas 78232

          Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated
premises, land, or other property possessed or controlled by you at the time, date, and location set forth below,
so that the requesting party may inspect, measure, survey, photograph, test, or sample the property or any
designated object or operation on it.

Place:                                                                       Date and Time:


The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to
your duty to respond to this subpoena and the potential consequences of not doing so.

Date:     June 2, 2020
                                CLERK OF COURT


                                ______________________________ OR
                                   Signature of Clerk or Deputy Clerk Attorney’s signature

The name, address, e-mail, and telephone number of the attorney representing Defendant ATL Hawks, LLC, who issues or
requests this subpoena, is: Alisa P. Cleek, Esq.; Taylor English Duma LLP, 1600 Parkwood Circle, Suite 200, Atlanta,
Georgia 30339; Email: acleek@taylorenglish.com; Telephone: (770) 434-6868.
           Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 11 of 24

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

Civil Action No. 1:18-CV-01132-MHC


                                            PROOF OF SERVICE
            (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any) Spurs Sports & Entertainment on (date)
June 2, 2020.

     I    served      the    subpoena        by     delivering         a     copy       to   the   named      person      as      follows
______________________________________________________________________________________________________
on (date) ____________________________ ; or

 I returned the subpoena unexecuted because ____________________________________ ; or

 other (specify):

         other (specify): Spurs Sports & Entertainment, Attn: Jamie Martinez, 1 AT&T Center
Pkwy., San Antonio, Texas 78219, via U.S. Certified Mail, Return Receipt Requested, on June 2, 2020.

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of $
_______________.

My fees are $ 0.00 for travel and $ 0.00 for services, for a total of $0.00.

I declare under penalty of perjury that this information is true.

Date: June 2, 2020
                                                                _____________________________________________
                                                                Server’s signature


                                                                Shera L. Hayes, Paralegal
                                                                ______________________________________________________
                                                                Printed name and title


                                                                1600 Parkwood Circle, Suite 200, Atlanta, Georgia 30339
                                                                ______________________________________________________
                                                                Server’s address



Additional information regarding attempted service, etc:
         Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 12 of 24




                                        ATTACHMENT

       You are commanded to produce for inspection and copying no later than 5:00 p.m.,

Tuesday, June 16, 2020, records, documents and correspondence in your possession, custody or

control pertaining to the employment and/or potential employment of MARGO KLINE, Social

Security Number XXX-XX-5267 date of birth                      /1984, at SPURS SPORTS &

ENTERTAINMENT and/or any of its agents, including, but not limited to: (1) employment

applications and resumes; (2) intake questionnaires; (3) interview notes; (4) notes reflecting offers

of employment; (5) documents regarding the extension of an offer of employment and acceptance

thereof, including that of electronic mail; (6) payroll records; (7) performance evaluations; (8)

documentation regarding any disciplinary action taken against MARGO KLINE; (9)

correspondence and/or letters of resignation from MARGO KLINE including that of electronic

mail; (10) non-privileged documentation regarding any administrative agency charges or lawsuits

filed by MARGO KLINE against SPURS SPORTS & ENTERTAINMENT, and/or any of its

agents; (11) all non-privileged documents relating to any allegations of or charges of discrimination

and/or unlawful harassment, including but not limited to documents filed with any court; and (12)

time sheets or detailed clock in and clock out reports.



PLEASE NOTE:

In lieu of personally appearing with the requested documents at the physical address

indicated on the subpoena, it is requested that copies of the documents be emailed to

Alisa P. Cleek(acleek@taylorenglish.com), Taylor English Duma LLP, 1600 Parkwood

Circle, Suite 200, Atlanta, Georgia 30339 (Telephone: 770-434-6868).
           Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 13 of 24

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                  UNITED STATES DISTRICT COURT
                                                       for the
                                            NORTHERN DISTRICT OF GEORGIA
                                                 ATLANTA DIVISION

MARGO KLINE,                                                    )
                                                                )
            Plaintiff,                                          )
              v.                                                )       Civil Action No. 1:18-CV-01132-MHC
ATL HAWKS, LLC,                                                 )
                                                                )
                     Defendant.                                 )

                SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                  OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:       Tampa Bay Rays Baseball Ltd.
          Attn: John Higgins, Registered Agent
          Tropicana Field
          One Tropicana Drive
          St. Petersburg, Florida 33705

           Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below
the following documents, electronically stored information, or objects, and permit their inspection, copying,
testing, or sampling of the material:

Place:                                                                    Date and Time:
Alisa P. Cleek                                                            Tuesday, June 16, 2020 by 5:00 p.m. EST
c/o Phipps Reporting
5704 Holly Ct.
Palm Harbor, Florida 34685-3133

          Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated
premises, land, or other property possessed or controlled by you at the time, date, and location set forth below,
so that the requesting party may inspect, measure, survey, photograph, test, or sample the property or any
designated object or operation on it.

Place:                                                                       Date and Time:


The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to
your duty to respond to this subpoena and the potential consequences of not doing so.

Date:     June 2, 2020
                                CLERK OF COURT

                                ______________________________ OR
                                   Signature of Clerk or Deputy Clerk Attorney’s signature

The name, address, e-mail, and telephone number of the attorney representing Defendant ATL Hawks, LLC, who issues or
requests this subpoena, is: Alisa P. Cleek, Esq.; Taylor English Duma LLP, 1600 Parkwood Circle, Suite 200, Atlanta,
Georgia 30339; Email: acleek@taylorenglish.com; Telephone: (770) 434-6868.
           Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 14 of 24

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

Civil Action No. 1:18-CV-01132-MHC


                                            PROOF OF SERVICE
            (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any) Tampa Bay Rays Baseball Ltd. on (date)
June 2, 2020.

     I    served      the    subpoena        by     delivering         a     copy       to   the   named      person      as      follows
______________________________________________________________________________________________________
on (date) ____________________________ ; or

 I returned the subpoena unexecuted because ____________________________________ ; or

 other (specify):

         other (specify): Tampa Bay Rays Baseball Ltd, Attn: John P. Higgins, Registered Agent,
Tropicana Field, One Tropicana Drive, St. Petersburg, Florida 33705, via U.S. Certified Mail, Return
Receipt Requested, on June 2, 2020.

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of $
_______________.

My fees are $ 0.00 for travel and $ 0.00 for services, for a total of $0.00.

I declare under penalty of perjury that this information is true.

Date: June 2, 2020
                                                                _____________________________________________
                                                                Server’s signature


                                                                Shera L. Hayes, Paralegal
                                                                ______________________________________________________
                                                                Printed name and title


                                                                1600 Parkwood Circle, Suite 200, Atlanta, Georgia 30339
                                                                ______________________________________________________
                                                                Server’s address



Additional information regarding attempted service, etc:
         Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 15 of 24




                                        ATTACHMENT

       You are commanded to produce for inspection and copying no later than 5:00 p.m.,

Tuesday, June 16, 2020, records, documents and correspondence in your possession, custody or

control pertaining to the employment and/or potential employment of MARGO KLINE, Social

Security Number XXX-XX-5267 date of birth             /1984, at TAMPA BAY RAYS BASEBALL

LTD., and/or any of its agents, including, but not limited to: (1) employment applications and

resumes; (2) intake questionnaires; (3) interview notes; (4) notes reflecting offers of employment;

(5) documents regarding the extension of an offer of employment and acceptance thereof, including

that of electronic mail; (6) payroll records; (7) performance evaluations; (8) documentation

regarding any disciplinary action taken against MARGO KLINE; (9) correspondence and/or letters

of resignation from MARGO KLINE including that of electronic mail; (10) non-privileged

documentation regarding any administrative agency charges or lawsuits filed by MARGO KLINE

against TAMPA BAY RAYS BASEBALL LTD., and/or any of its agents; (11) all non-privileged

documents relating to any allegations of or charges of discrimination and/or unlawful harassment,

including but not limited to documents filed with any court; and (12) time sheets or detailed clock in

and clock out reports.



PLEASE NOTE:

In lieu of personally appearing with the requested documents at the physical address

indicated on the subpoena, it is requested that copies of the documents be emailed to

Alisa P. Cleek(acleek@taylorenglish.com), Taylor English Duma LLP, 1600 Parkwood

Circle, Suite 200, Atlanta, Georgia 30339 (Telephone: 770-434-6868).
           Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 16 of 24

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                  UNITED STATES DISTRICT COURT
                                                       for the
                                            NORTHERN DISTRICT OF GEORGIA
                                                 ATLANTA DIVISION

MARGO KLINE,                                                    )
                                                                )
            Plaintiff,                                          )
              v.                                                )       Civil Action No. 1:18-CV-01132-MHC
ATL HAWKS, LLC,                                                 )
                                                                )
                     Defendant.                                 )

                SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                  OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:       Technology Association of Georgia, Inc.
          Natalie Yvonne Asanti, Registered Agent
          75 Fifth St NW, Ste. 625
          Atlanta, Georgia 30308

           Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below
the following documents, electronically stored information, or objects, and permit their inspection, copying,
testing, or sampling of the material:

Place:                                                                    Date and Time:
Alisa P. Cleek                                                            Tuesday, June 16, 2020 by 5:00 p.m. EST
Taylor English Duma LLP
1600 Parkwood Circle, Suite 200
Atlanta, Georgia 30339

          Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated
premises, land, or other property possessed or controlled by you at the time, date, and location set forth below,
so that the requesting party may inspect, measure, survey, photograph, test, or sample the property or any
designated object or operation on it.

Place:                                                                       Date and Time:


The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to
your duty to respond to this subpoena and the potential consequences of not doing so.

Date:     June 2, 2020
                                CLERK OF COURT


                                ______________________________ OR
                                   Signature of Clerk or Deputy Clerk Attorney’s signature

The name, address, e-mail, and telephone number of the attorney representing Defendant ATL Hawks, LLC, who issues or
requests this subpoena, is: Alisa P. Cleek, Esq.; Taylor English Duma LLP, 1600 Parkwood Circle, Suite 200, Atlanta,
Georgia 30339; Email: acleek@taylorenglish.com; Telephone: (770) 434-6868.
           Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 17 of 24

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

Civil Action No. 1:18-CV-01132-MHC


                                            PROOF OF SERVICE
            (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any) Technology Association of Georgia, Inc.
on (date)June 2, 2020.

     I    served      the    subpoena        by     delivering         a     copy       to   the   named      person      as      follows
______________________________________________________________________________________________________
on (date) ____________________________ ; or

 I returned the subpoena unexecuted because ____________________________________ ; or

 other (specify):

         other (specify): Technology Association of Georgia, Attn: Natalie Yvonne Asanti, Registered
Agent, 75 Fifth Street NW, Suite 625, Atlanta, Georgia 30308,, via U.S. Certified Mail, Return Receipt
Requested, on June 2, 2020.

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of $
_______________.

My fees are $ 0.00 for travel and $ 0.00 for services, for a total of $0.00.

I declare under penalty of perjury that this information is true.

Date: June 2, 2020
                                                                _____________________________________________
                                                                Server’s signature


                                                                Shera L. Hayes, Paralegal
                                                                ______________________________________________________
                                                                Printed name and title


                                                                1600 Parkwood Circle, Suite 200, Atlanta, Georgia 30339
                                                                ______________________________________________________
                                                                Server’s address



Additional information regarding attempted service, etc:
         Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 18 of 24




                                        ATTACHMENT

       You are commanded to produce for inspection and copying no later than 5:00 p.m.,

Tuesday, June 16, 2020, records, documents and correspondence in your possession, custody or

control pertaining to the employment and/or potential employment of MARGO KLINE, Social

Security Number XXX-XX-5267 date of birth              /1984, at TECHNOLOGY ASSOCIATION

OF GEORGIA, INC., and/or any of its agents, including, but not limited to: (1) employment

applications and resumes; (2) intake questionnaires; (3) interview notes; (4) notes reflecting offers

of employment; (5) documents regarding the extension of an offer of employment and acceptance

thereof, including that of electronic mail; (6) payroll records; (7) performance evaluations; (8)

documentation regarding any disciplinary action taken against MARGO KLINE; (9)

correspondence and/or letters of resignation from MARGO KLINE including that of electronic

mail; (10) non-privileged documentation regarding any administrative agency charges or lawsuits

filed by MARGO KLINE against TECHNOLOGY ASSOCIATION OF GEORGIA, INC.,

and/or any of its agents; (11) all non-privileged documents relating to any allegations of or charges

of discrimination and/or unlawful harassment, including but not limited to documents filed with any

court; and (12) time sheets or detailed clock in and clock out reports.



PLEASE NOTE:

In lieu of personally appearing with the requested documents at the physical address

indicated on the subpoena, it is requested that copies of the documents be emailed to

Alisa P. Cleek(acleek@taylorenglish.com), Taylor English Duma LLP, 1600 Parkwood

Circle, Suite 200, Atlanta, Georgia 30339 (Telephone: 770-434-6868).
           Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 19 of 24

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                  UNITED STATES DISTRICT COURT
                                                       for the
                                            NORTHERN DISTRICT OF GEORGIA
                                                 ATLANTA DIVISION

MARGO KLINE,                                                    )
                                                                )
            Plaintiff,                                          )
              v.                                                )       Civil Action No. 1:18-CV-01132-MHC
ATL HAWKS, LLC,                                                 )
                                                                )
                     Defendant.                                 )

                SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                  OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:       UCF Athletics Association, Inc.
          W. Scott Cole, Registered Agent
          4000 Central Florida Blvd., Room 360
          Millican Hall
          Orlando, Florida 32816

           Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below
the following documents, electronically stored information, or objects, and permit their inspection, copying,
testing, or sampling of the material:

Place:                                                                    Date and Time:
Alisa P. Cleek                                                            Tuesday, June 16, 2020 by 5:00 p.m. EST
c/o Phipps Reporting
20 N. Orange Ave., Ste. 700
Orlando, Florida 32801

          Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated
premises, land, or other property possessed or controlled by you at the time, date, and location set forth below,
so that the requesting party may inspect, measure, survey, photograph, test, or sample the property or any
designated object or operation on it.

Place:                                                                       Date and Time:


The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to
your duty to respond to this subpoena and the potential consequences of not doing so.

Date:     June 2, 2020
                                CLERK OF COURT

                                ______________________________ OR
                                   Signature of Clerk or Deputy Clerk Attorney’s signature

The name, address, e-mail, and telephone number of the attorney representing Defendant ATL Hawks, LLC, who issues or
requests this subpoena, is: Alisa P. Cleek, Esq.; Taylor English Duma LLP, 1600 Parkwood Circle, Suite 200, Atlanta,
Georgia 30339; Email: acleek@taylorenglish.com; Telephone: (770) 434-6868.
           Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 20 of 24

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

Civil Action No. 1:18-CV-01132-MHC


                                            PROOF OF SERVICE
            (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any) UCF Athletics Association, Inc. on (date)
June 2, 2020.

     I    served      the    subpoena        by     delivering         a     copy       to   the   named      person      as      follows
______________________________________________________________________________________________________
on (date) ____________________________ ; or

 I returned the subpoena unexecuted because ____________________________________ ; or

 other (specify):

        other (specify):UCF Athletics Association, Inc. Attn: W. Scott Cole, Registered Agent, 4000
Central Florida Blvd., Room 360, Millican Hall, Orlando, Florida 32816, via U.S. Certified Mail,
Return Receipt Requested, on June 2, 2020.

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of $
_______________.

My fees are $ 0.00 for travel and $ 0.00 for services, for a total of $0.00.

I declare under penalty of perjury that this information is true.

Date: June 2, 2020
                                                                _____________________________________________
                                                                Server’s signature


                                                                Shera L. Hayes, Paralegal
                                                                ______________________________________________________
                                                                Printed name and title


                                                                1600 Parkwood Circle, Suite 200, Atlanta, Georgia 30339
                                                                ______________________________________________________
                                                                Server’s address



Additional information regarding attempted service, etc:
           Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 21 of 24




                                        ATTACHMENT

       You are commanded to produce for inspection and copying no later than 5:00 p.m.,

Tuesday, June 16, 2020, records, documents and correspondence in your possession, custody or

control pertaining to the employment and/or potential employment of MARGO KLINE, Social

Security    Number    XXX-XX-5267        date   of   birth       /1984,   at   UCF    ATHLETICS

ASSOCIATION, INC., and/or any of its agents, including, but not limited to: (1) employment

applications and resumes; (2) intake questionnaires; (3) interview notes; (4) notes reflecting offers

of employment; (5) documents regarding the extension of an offer of employment and acceptance

thereof, including that of electronic mail; (6) payroll records; (7) performance evaluations; (8)

documentation regarding any disciplinary action taken against MARGO KLINE; (9)

correspondence and/or letters of resignation from MARGO KLINE including that of electronic

mail; (10) non-privileged documentation regarding any administrative agency charges or lawsuits

filed by MARGO KLINE against UCF ATHLETICS ASSOCIATION, INC., and/or any of its

agents; (11) all non-privileged documents relating to any allegations of or charges of discrimination

and/or unlawful harassment, including but not limited to documents filed with any court; and (12)

time sheets or detailed clock in and clock out reports.



PLEASE NOTE:

In lieu of personally appearing with the requested documents at the physical address

indicated on the subpoena, it is requested that copies of the documents be emailed to

Alisa P. Cleek(acleek@taylorenglish.com), Taylor English Duma LLP, 1600 Parkwood

Circle, Suite 200, Atlanta, Georgia 30339 (Telephone: 770-434-6868).
           Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 22 of 24

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                  UNITED STATES DISTRICT COURT
                                                       for the
                                            NORTHERN DISTRICT OF GEORGIA
                                                 ATLANTA DIVISION

MARGO KLINE,                                                    )
                                                                )
            Plaintiff,                                          )
              v.                                                )       Civil Action No. 1:18-CV-01132-MHC
ATL HAWKS, LLC,                                                 )
                                                                )
                     Defendant.                                 )

                SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                  OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:       The University Athletic Association, Inc.
          Melissa Stuckey, Registered Agent
          121 Gale Lemerand Dr.
          Ben Hill Griffin Stadium
          Gainesville, Florida 32611

           Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below
the following documents, electronically stored information, or objects, and permit their inspection, copying,
testing, or sampling of the material:

Place:                                                                    Date and Time:
Alisa P. Cleek                                                            Tuesday, June 16, 2020 by 5:00 p.m. EST
c/o Phipps Reporting
2828 NW 105th Dr.
Gainesville, Florida 32606-7518

          Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated
premises, land, or other property possessed or controlled by you at the time, date, and location set forth below,
so that the requesting party may inspect, measure, survey, photograph, test, or sample the property or any
designated object or operation on it.

Place:                                                                       Date and Time:


The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to
your duty to respond to this subpoena and the potential consequences of not doing so.

Date:     June 2, 2020
                                CLERK OF COURT

                                ______________________________ OR
                                   Signature of Clerk or Deputy Clerk Attorney’s signature

The name, address, e-mail, and telephone number of the attorney representing Defendant ATL Hawks, LLC, who issues or
requests this subpoena, is: Alisa P. Cleek, Esq.; Taylor English Duma LLP, 1600 Parkwood Circle, Suite 200, Atlanta,
Georgia 30339; Email: acleek@taylorenglish.com; Telephone: (770) 434-6868.
           Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 23 of 24

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

Civil Action No. 1:18-CV-01132-MHC


                                            PROOF OF SERVICE
            (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any) The University Athletic Association, Inc.
on (date) June 2, 2020.

     I    served      the    subpoena        by     delivering         a     copy       to   the   named      person      as      follows
______________________________________________________________________________________________________
on (date) ____________________________ ; or

 I returned the subpoena unexecuted because ____________________________________ ; or

 other (specify):

         other (specify): The University Athletic Association, Inc. Attn: Melissa Stuckey, Registered
Agent, 121 Gale Lemerand Dr., Ben Hill Griffin Stadium, Gainesville, Florida 32611, via U.S.
Certified Mail, Return Receipt Requested, on June 2, 2020.

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of $
_______________.

My fees are $ 0.00 for travel and $ 0.00 for services, for a total of $0.00.

I declare under penalty of perjury that this information is true.

Date: June 2, 2020
                                                                _____________________________________________
                                                                Server’s signature


                                                                Shera L. Hayes, Paralegal
                                                                ______________________________________________________
                                                                Printed name and title


                                                                1600 Parkwood Circle, Suite 200, Atlanta, Georgia 30339
                                                                ______________________________________________________
                                                                Server’s address



Additional information regarding attempted service, etc:
         Case 1:18-cv-01132-MHC Document 54 Filed 05/29/20 Page 24 of 24




                                        ATTACHMENT

       You are commanded to produce for inspection and copying no later than 5:00 p.m.,

Tuesday, June 16, 2020, records, documents and correspondence in your possession, custody or

control pertaining to the employment and/or potential employment of MARGO KLINE, Social

Security Number XXX-XX-5267 date of birth               /1984, at THE UNIVERSITY ATHLETIC

ASSOCIATION, INC., and/or any of its agents, including, but not limited to: (1) employment

applications and resumes; (2) intake questionnaires; (3) interview notes; (4) notes reflecting offers

of employment; (5) documents regarding the extension of an offer of employment and acceptance

thereof, including that of electronic mail; (6) payroll records; (7) performance evaluations; (8)

documentation regarding any disciplinary action taken against MARGO KLINE; (9)

correspondence and/or letters of resignation from MARGO KLINE including that of electronic

mail; (10) non-privileged documentation regarding any administrative agency charges or lawsuits

filed by MARGO KLINE against THE UNIVERSITY ATHLETIC ASSOCIATION, INC.,

and/or any of its agents; (11) all non-privileged documents relating to any allegations of or charges

of discrimination and/or unlawful harassment, including but not limited to documents filed with any

court; and (12) time sheets or detailed clock in and clock out reports.



PLEASE NOTE:

In lieu of personally appearing with the requested documents at the physical address

indicated on the subpoena, it is requested that copies of the documents be emailed to

Alisa P. Cleek(acleek@taylorenglish.com), Taylor English Duma LLP, 1600 Parkwood

Circle, Suite 200, Atlanta, Georgia 30339 (Telephone: 770-434-6868).
